Title: John Quincy Adams to Abigail Adams 2d, 25 April 1786
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Braintree, April 15i.e. 25th, 1786
     
     This is the eighth day it has rained and stormed without intermission, the weather is worse than that of England commonly is.
     The parson has been here to-day. Smoked some pipes, was sometimes witty, and always ready to laugh at his own flashes. The vacancy expires tomorrow. The weather has been such that we could not stir out of doors. I have employed my time in reading, writing and taking lessons on the flute, for you must know we are all turning musicians. I never had before an opportunity of paying any steady attention to any musical instrument, now I am settled, in one place for fifteen months, vacancies excepted, and shall be glad for a relaxation from study, to amuse myself with a little music, which you know
     
      When the soul is press’d with cares
      Awakes it with enlivening airs.
     
     
     Cambridge, Saturday 29th.
     Charles and I came up on Wednesday. I spent the eve on Wednesday at Mr. D.’s, and was again there this afternoon. I saw there a gentleman and heard his name, but do not recollect it, who had a vast deal of small talk with Miss E. upon matrimony and so forth. I think the conversation of this kind is still more ridiculous in this country than it is in Europe; there, the theatres furnish subjects, and there is an opportunity, now and then, of hearing some good critical remarks; but here, complete nonsense is a word not expressive enough of the insipidity and absurdity that reigns in our polite conversation.
     The class to which I belong recite this week to the Greek tutor. His name is Jennison; a youth who was chosen tutor before he had been three years out of college; he is not more than twenty-four now: and is very far from being possessed of those qualities which I should suppose necessary for a tutor here. He is so ignorant in Greek, that he displays it sometimes in correcting a scholar that is right, and other times suffering the most absurd constructions to pass unnoticed. We had a capital instance of this no longer ago than this morning, but notwithstanding these circumstances, he is not so unpopular in college as some other characters are, because he is not fond of punishing; he has, upon many occasions, shown his lenity in this way.
     
     My room is directly over his, and am obliged to take the greatest caution to make no noise, for fear of a message from him. The other day a person came into my chamber, and seeing my flute on the table, took it up, and played about a dozen notes. I had immediately a freshman, who came to me with orders to go to Mr. Jennison; he said he would inform me once for all, that he desired I would confine myself for my amusements, to the hours allotted for that purpose. To tell him I did not play would have been of no service, for here you are responsible, not only for what you do yourself, but for whatever is done in your chamber. I have not been used to such subjection, but I find I can submit to it with as good a grace as any body. If there was not such an awful distance between a tutor and a scholar, I should submit to them with equal pleasure and be much better satisfied, but a Turkish bashaw could not be more imperious than they are; nor will they, in any manner, mix with the students so as to give them information upon any subject.
     
     
      Tuesday 9th.
     
     We attend this week Mr. James, the Latin tutor. He is not very popular, and indeed it would be difficult to point out more than one person belonging to our government that is, that one is Professor Williams; but to return to Mr. Jones James; no one doubts of his literary qualifications, but he is accused of great partiality towards his own class in general, and towards particular persons; and what makes this more disagreeable to the students is, that his partialities are not in favor of good characters, but are owing rather to interested views. But in this I am only the herald of public fame. Since I have been here, he has shown me no favor, nor any partiality against me. The tutors here, have a right to lay pecuniary punishment on the students for misbehaviour of any kind, and this is the greatest cause of their unpopularity. The tutors often show a fault in their judgment or their justice. If they have a pique against any particular scholar, they will gratify it by punishing him as often as they can possibly find opportunity, and sometimes without any valid reasons at all; but any one who is favored by a tutor, may do almost anything and it will pass by unnoticed; and when the students see one punished for a trifle, and another running into every excess with impunity, it is very natural they should dislike the tutor’s conduct. But people out of college say Mr. James is much of a gentlemen, which we have no opportunity of discovering here; for it is entirely inconsistent for a tutor to treat a scholar like a gentleman. How do you think this sets upon your brother’s stomach? My chum, who has already graduated, often has the tutors in the chamber. He always informs me of it a short time before, and I never fail of being absent at the time; for if I was to stay, I might be three hours in the room with them, without having a word said to me, or a look at me, unless one of a proud superiority. Such are these giants, who, like the Colossus, bestride the whole length of Harvard College. But you will think it does me good, as it will mortify my vanity and teach me a little humility. I wish it may have this good effect.
     
     
      Saturday, 13th.
     
     Nothing extraordinary has happened in the course of the week—the same scene continually repeated. My time is taken up much more than I expected it would be. I have adopted a system, which you will immediately see leaves no time: six hours of the day are employed in the public exercises of the college; six for study, six for sleep, and six for exercise and amusements; the principal of which now is my flute. I very seldom go into company out of college, and have been but once to Boston since I came here.
     It is usual for every class, in the beginning of the senior year, to choose one of the class, to deliver a Latin valedictory or farewell oration, before the government of the college and the other classes, on the 21st of June next ensuing, the day when the seniors leave college, but this has been neglected by the present senior class till two days ago, when they appointed a youth by the name of Fowle to speak, not a Latin oration, but an English poem, he is quite young but a very pretty poet, I have heard some lines of his read which would do honor to any young man.
     
     
      Tuesday, 16th.
     
     We recite this week to Mr. Hale, the metaphysical tutor; it would be difficult for me to name one student that loves this man; he is cordially hated even by his own class, which is not the case with the other tutors. Nobody accuses him of partialities in favor of any one; he is equally morose, surly and peevish to all; he has got the nickname of the cur. We this day experienced his ill nature, we had this morning to dispute upon a certain question that he gave out some time since; this is called a forensic. We began at 9 1/2, at 11 Mr. Williams had a philosophical lecture, when the bell rung two or three of those who had read their parts applied for leave to go out and attend Mr. Williams’ lecture, and he refused them, so that we must infallibly, have lost a lecture, had not Mr. Williams been so kind as to wait near half an hour for us.
     
      Remember me to all friends, and believe me yours.
      J. Q. Adams
     
    